IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-77,388-01 & WR-77,388-02


EX PARTE ANDREW KELLY ARGENT, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. CR25392 A & CR 25393 A
IN THE 75TH DISTRICT COURT FROM LIBERTY COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of two charges
of indecency with a child by contact and sentenced to imprisonment for twenty years in each case. 
	On March 7, 2012, orders designating issues were signed by the trial court. The habeas
records have been forwarded to this Court prematurely. We remand these applications to Liberty
County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
 These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: May 2, 2012
Do not publish